Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Applicant’s response filed August 16, 2021 is acknowledged.  Claims 31-34 and 49-52 are amended, claims 72-73 are withdrawn from consideration, claim 74 is cancelled, and claims 75-78 are newly added.  Claims 31-34, 36-44, 46-60, 66-71, and 75-78 are further considered on the merits.
Response to Amendment
	In light of applicant’s amendment the examiner modifies the grounds of rejection set forth in the office action filed May 17, 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 31-34, 36-44, 46-60, and 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/910899 (reference application). Although the claims at issue are not they recite the same structure of the material as variously recited in the child application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31-34, 36-44, 46-60, 66, 69-71, and 75-78 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabata et al., USPA 2010/0069507 (Tabata, IDS) in view of Robinson, US 4954469 (Robinson).
Regarding claims 31-32, 34, and 66,  Tabata discloses a decontaminant for an aqueous solution (abstract) comprising a porous, plant-based carbon material (abstract, Table 3) having a surface area of 100 m2/g or more (abstract, ¶ 0026), a volume of micro fine pores (15μm – 2nm as measured via mercury penetration method, ¶ 0037, 0069) of 1.0 cm3/g or more (fig. 5, Table 3), a volume of meso and macro fine pores (2nm – 50+nm as measured via BJH method, ¶ 0016, 0025) of 0.3 cm3/g or more (fig. 5, ¶ 0025), and where the plant-based carbon material contains at least one component selected from the group consisting of sodium, magnesium, potassium, and calcium as a raw material (Table 2).
While Tabata discloses that the particle size can be modified based on the desired purpose (¶ 0013), Tabata does not explicitly disclose that the particle size comprises sizes from 75μm – 1.7mm or sizes from 0.50mm-0.85mm.  However, Robinson discloses a water treatment system utilizing activated carbon having a 
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the material of Tabata to have particles encompassing the ranges described in Robinson in order to provide satisfactory waste water flow rates and adsorption dynamics during use as a filtration material (Robinson, C1/L45-50).
Tabata is silent with respect to the recited bulk density of the material.  However, Robinson discloses activated carbon filtration materials (seen above) having bulk densities of 0.27-0.32 g/cm3 (abstract).  
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Tabata to provide an activated carbon having a bulk density as described in Robinson in order to maximize the content of activated carbon in filtration materials and increase the capacity of the activated carbon to provide favorable adsorption dynamics during use as a filtration material.
Regarding claim 33, while modified Tabata (in view of Robinson) discloses a decontaminant having a volume of fine pores in the range of 3nm to 20nm as a ratio of the total pore volume (fig. 5), Tabata does not explicitly disclose the recited ratio.  However, it would have been obvious to one having ordinary skill in the art to modify Tabata to encompass the recited range since it has been held that where the general conditions of a claim are recited in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part A).
Regarding claims 36-39, modified Tabata further discloses that the decontaminant comprises a binder (Example 8).
Regarding claims 40-43, modified Tabata further discloses a decontaminant comprising a support member (¶ 0022).
Regarding claims 44 and 46-48, modified Tabata further discloses a filtration medium comprising the decontaminant (¶ 0022).
Regarding claism 49-52, modified Tabata is relied upon in the rejections set forth above.
Regarding claims 53-60 and 69, modified Tabata is silent with respect to the recited performance properties of the porous carbon material.  Nevertheless, modified Tabata discloses a product having the same recited composition, surface area, pore diameter, pore volume, and particle size (see rejections above); therefore, it is inherent tha the product has the recited physical properties absent a showing to the contrary (MPEP 2112.01, Sections I-II).
Regarding claims 70-71, with respect to the manipulative steps to bring about the recited decontaminant, the examiner considers such steps to be no more than product-by-process steps.  Since the prior art discloses the structure and physical properties of the decontaminant and the manipulative steps have not been shown to bring about a different product, the examiner does not consider such steps to provide patentable weight to the claim.  
Regarding claims 75-78, Robinson further discloses an activated carbon having particle size ranges as recited in said claims (see Table 5).
Claims 67-68 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabata in view of Robinson as relied upon in the rejections set forth above, and in further view of Iida et al., USPA 2011/0244012 (Iida, of record).
Regarding claims 67-68, modified Tabata does not explicitly disclose that the carbonaceous material is from a grapefruit, orange, or banana.  However, Iida discloses activated carbon based adsorbent materials (abstract) where the activated carbon is derived from an orange or banana (¶ 0050).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Tabata to use materials described in Iida as the raw material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (in light of Iida) as a matter of obvious design choice absent a showing of criticality or unexpected results (MPEP 2144.07).
Response to Arguments
Applicant’s arguments filed August 16, 2021 have been considered but are not moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


DIRK R. BASS
Primary Examiner
Art Unit 1779

/DIRK R BASS/Primary Examiner, Art Unit 1779